MYERS, J.,
for the court.
¶ 1. This is an appeal of the dismissal of Richard Orlando Edwards’ motion for post-conviction relief.
FACTS
¶2. Richard Orlando Edwards pled guilty to transfer of a controlled substance in the Circuit Court of the First Judicial District of Harrison County before the Honorable John H. Whitfield. He was sentenced to a term of seventeen years, suspended, with five years supervised probation. Two months later, Edwards was found to have violated his probation, which was subsequently revoked. Edwards filed his motion for post-conviction relief in February 1999. The circuit court held that he did not meet the procedural requirements and denied his motion.
ANALYSIS
¶ 3. Edwards asserts that he was wrongly incarcerated when his supervised probation was revoked without being tried and convicted of the traffic violations which were the cause of the revocation. Edwards was charged with reckless driving, driving with a suspended license, failure to yield to blue lights and siren and resisting arrest. These are exactly the offenses forbidden by the conditions of the post release supervision order.
¶ 4. A conviction of these traffic violations was not necessary to revoke Edwards’ probation. Younger v. State, 749 So.2d 219, 222 (¶ 12) (Miss.Ct.App.1999). It need only be shown that the defendant “more likely than not” violated the terms of the supervised release agreement. Id., quoting Berdin v. State, 648 So.2d 73, 78 (Miss.1994). We find no error with the lower court’s ruling in this matter.
¶ 5. THE JUDGMENT OF THE CIRCUIT COURT OF THE FIRST JUDICIAL DISTRICT OF HARRISON COUNTY DISMISSING MOTION FOR POST-CONVICTION RELIEF IS AFFIRMED. COSTS OF APPEAL ARE ASSESSED TO HARRISON COUNTY.
McMILLIN, C.J., KING AND SOUTHWICK, P.JJ., BRIDGES, THOMAS, LEE, IRVING, CHANDLER AND BRANTLEY, JJ., CONCUR.